SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

356
KA 15-00319
PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

FRANKLIN G. WARNER, DEFENDANT-APPELLANT.


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (ROBERT TUCKER OF COUNSEL),
FOR DEFENDANT-APPELLANT.

FRANKLIN G. WARNER, DEFENDANT-APPELLANT PRO SE.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (JAMES B. RITTS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Craig J.
Doran, J.), rendered September 15, 2014. The judgment convicted
defendant, upon his plea of guilty, of course of sexual conduct
against a child in the second degree and promoting an obscene sexual
performance by a child.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    March 24, 2017                         Frances E. Cafarell
                                                   Clerk of the Court